Case: 1:21-cv-00564-CAB Doc #: 4 Filed: 04/09/21 1 of 2. PageID #: 97




                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



UNITED STATES OF AMERICA,          )                  CASE NO.1:21CV564
                                   )
                 Plaintiff,        )                  SENIOR JUDGE
                                   )                  CHRISTOPHER A. BOYKO
             vs.                   )
                                   )
REL PROPERTY LOCATED AT 100        )                  ORDER
MOUNTAIN VIEW DRIVE,               )
MORELAND HILLS, OHIO               )
CUYAHOGA COUNTY PERMANENT )
PARCEL NOS. 913-06-001 AND 913-06- )
005, ET AL.,                       )
                                   )
                 Defendant.        )

CHRISTOPHER A. BOYKO, SR. J;

       This matter is before the Court on Claimant Eyton Senders’ Motion for Leave to File

Claims Under Seal and for a Protective Order Limiting Use of Claims to this Matter.

(ECF # 3). Claimant Senders moves the Court to allow him to file claims to the defendant

property under seal to protect his Fifth Amendment right against self-incrimination in filing

his claim. He further asks the Court for a protective order limiting the use of the claims filed

to this civil case. The Government has indicated it does not oppose Senders’ Motion.

       The Sixth Circuit has stated, “appellees should not be compelled to choose between
Case: 1:21-cv-00564-CAB Doc #: 4 Filed: 04/09/21 2 of 2. PageID #: 98




the exercise of their Fifth Amendment privilege and the substantial sums of money which are

the subject of this forfeiture proceeding. On the other side of the coin, however, the

government should not be compelled to abandon the forfeiture action which Congress, by

enacting the statute, obviously intended to create. Therefore, the courts must seek to

accommodate both the constitutional right against self-incrimination as well as the legislative

intent behind the forfeiture provision.” United States v. U.S. Currency, 626 F.2d 11, 15 (6th

Cir. 1980).

        Because the Court finds and the parties agree that Senders’ Motion achieves this

accommodation, the Court grants the Motion and authorizes Senders’ to file his claims under

seal. The Court further orders, per agreement of the Government, the claim forms may only

be used in this civil action and that the Government is precluded from using the claim forms

in any criminal prosecution. However, the parties may move to vacate or modify this

protective order at a later point in time.

        IT IS SO ORDERED.




                                        /s/Christopher A. Boyko
                                        CHRISTOPHER A. BOYKO
                                        Senior United States District Judge
